Citation Nr: 1535305	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  14-15 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to an increased disability rating in excess of 40 percent for mechanical low back pain with degenerative joint disease of the lumbar spine and minimal dextroscoliosis.  

3.  Entitlement to a compensable disability rating for status post fracture, base, fifth metatarsal bone, left foot.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

5.  Entitlement to special monthly pension.    


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The April 2014 statement of the case (SOC) states that issues 1-3 arise from a July 2013 rating decision.  However, the Veteran filed a statement in July 2011, immediately after the July 2011 rating decision, asking for a new VA examination to evaluate the severity of his conditions "regarding his claim filed 10/7/10."  The requested examination was conducted in August 2011.  In light of this sequence of events, the Veteran's appeal concerning issues 1-3 must be considered to arise from the July 2011 rating decision rather than the July 2013 rating decision.   

The issue of entitlement to a TDIU has been raised as a component of the increased rating claims on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran testified before the undersigned Veterans Law Judge at the RO in May 2015.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues not decided herein below are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

The Veteran's status post fracture, base, fifth metatarsal bone, left foot, has involved pain and other noncompensable functional limitations.  


CONCLUSION OF LAW

The criteria for assignment of an initial 10 percent rating for status post fracture, base, fifth metatarsal bone, left foot, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a higher disability rating for his left foot disability.  At his Board hearing, the Veteran testified that a 10 percent rating would satisfy his appeal as to this issue.  See Board Hr'g Tr. 9.  The Board, after review of the evidentiary record, agrees that a 10 percent rating is warranted.  

A.  Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1.  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  An effective date may be assigned up to one year preceding the date of claim if the contemporaneous evidence shows that an increase in disability occurred during that time period.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  If the increase in disability is shown to have occurred prior to that one-year period, an earlier effective date is not assignable one year prior to the date of claim.  Id. 

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B.  Rating Schedule

The rating schedule for evaluating the Veteran's disability is set forth under diagnostic code (DC) 5284 of 38 C.F.R. § 4.71a, as follows:

5284   Foot injuries, other:

Severe
30
Moderately severe
20
Moderate
10
NOTE: With actual loss of use of the foot, rate 40 percent.


As used in this diagnostic code, the ordinary meaning of "severe" is "very great [or] intense," or "of a great degree." Prokarym v. McDonald, 27 Vet. App. 307, 310 (2015) (quoting New Oxford American Dictionary 1599 (3d ed.2010) and Merriam-Webster Dictionary, http://www.merriam-webster.com/dictionary/severe (last visited Mar. 27, 2015).  As a matter of law, DC 5284 does not apply to the eight foot conditions specifically listed in § 4.71a, and so rating listed conditions under that DC would constitute an impermissible rating by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).

More generally, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

As the Secretary advised the Court in Mitchell, it is VA policy to award a single 10 percent rating per joint, but no more, for painful motion alone.  See 25 Vet. App. at 36.  

C.  Application

The Veteran competently and credibly testified at his Board hearing that his left foot disability results in difficulty with his balance and walking because of pain.  Board Hr'g Tr. 7.  A VA examination conducted in August 2011, plus several pertinent VA and private medical records, support his testimony.  As his functional limitations are consistent with painful motion, a 10 percent rating, but no higher, can be assigned.  See Mitchell, 25 Vet. App. at 36.  There is no indication that this degree of disability first started during the one-year look back period prior to the Veteran's claim.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) ("an increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date.").  

As the Veteran testified that this award of a 10 percent rating would satisfy his appeal, this decision represents a complete grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).  No discussion of VA's duty to notify and assist is necessary.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial 10 percent rating for status post fracture, base, fifth metatarsal bone, left foot, is granted.  


REMAND

(1) Right Foot

The claim of service connection for a right foot disorder must be remanded to obtain a VA examination to address whether the disorder may be a direct result of service or secondary to a service-connected disability.  Although the Veteran previously underwent a VA examination in August 2011, it does not fully answer all the complex medical questions raised by the claim.  

(2) Low Back & TDIU

The claim for an increased rating for the low back and a TDIU must be remanded to obtain new VA examinations.  At his May 2015 Board hearing, the Veteran indicated that the last VA examination does not represent the current severity of his low back condition.  See Board Hr'g Tr.  7.  In light of these contentions, a remand is necessary to arrange for new VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Further, at the May 2015 Board hearing, the Veteran asserted a claim of service connection for psychiatric disability, to include as secondary to his back disability.  The adjudication of this claim directly impacts the Board's consideration of his TDIU claim and thus the Board finds that further development of this issue is necessary for the Board to decide his TDIU claim.  38 U.S.C.A. § 5103A(g) (West 2014).  As such, the Veteran's TDIU claim must be remanded. 

(3) Pension

The evidentiary development undertaken pursuant to this remand (regarding the claims of service connection and for increased ratings) will inform the determination of entitlement to special monthly pension.  Therefore, this claim is intertwined and also must be remanded together with those claims.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to address the claimed right foot disorder. 

Accordingly, the examiner is asked to review the relevant information in the record.  Based on this review, the examiner is asked to address each of the following questions:

 (a) Provide a current diagnosis for any and all disorders found extant in the right foot.

(b) For each diagnosed disorder, is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service, to particularly include his treatment during service in May 1990 involving an injury to the right calcaneus?

(c) Notwithstanding the answer to question (b), is it at least as likely as not that any current disorder is proximately due to, the result of, or caused by any other medical condition, such as a the left foot and/or low back condition?

(d) Notwithstanding the answer to questions (b) and (c), is it at least as likely as not that any current disorder has been aggravated (made permanently worse or increased in severity) by any other medical condition, such as a left foot and/or low back condition?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions, please, please address whether there is any *medical* reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.

Also, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  Afford the Veteran a VA psychiatric examination.  All psychiatric disability should be diagnosed.  The examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service.

The examiner must also state whether it is at least as likely as not that any psychiatric disability was caused by the Veteran's service-connected back disability.

The examiner must also state whether it is at least as likely as not that any psychiatric disability was aggravated by the Veteran's service-connected back disability.

3.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to evaluate his service-connected low back condition and his employment capacity.  If possible, this examination should be conducted by or in conjunction with a vocational specialist qualified to address the impact of his service-connected disabilities on his ability to work.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's low back conditions.  The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any neurologic conditions.  This should include separate descriptions of all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups. 

In doing so, the examiner is further asked to evaluate the extent to which the Veteran's service-connected disability picture impairs his ability to meet the demands of a job, either sedentary or physical.  This should include an evaluation of the limitations and restrictions imposed by his service-connected impairments on such routine work activities as interacting with coworkers; using a computer; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling. 

All indicated tests should be accomplished, and findings reported in detail.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Then adjudicate whether service connection is warranted for psychiatric disability on both a direct and secondary basis and thereafter readjudicate the appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


